Citation Nr: 1633666	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, to include status post left knee anterior cruciate ligament reconstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction now rests with the RO in Winston-Salem, North Carolina.

In March 2014, the Board remanded the above matter for further development.

In a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an initial 10 percent disability rating for the Veteran's left knee disability.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 remand, the Board instructed the AOJ to make appropriate efforts to obtain any private medical records identified and authorized for release by the Veteran.  If the records could not be located or did not exist, the AOJ was instructed to associate a memorandum of unavailability with the record, and notify the Veteran.  In October 2014, the Veteran provided signed releases for treatment records from Chowan Medical Center.  In March 2015, Chowan Medical Center responded that no records for the Veteran could be found.  Although the April 2015 supplemental statement of the case stated that these records were unavailable, no memorandum of unavailability has been associated with the record.  As the Board requested that such action be completed, on remand, the AOJ should complete the requested memorandum of unavailability.

Finally, in the March 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the current nature and severity of his left knee disability.  The record indicates the AOJ has attempted multiple times to schedule the Veteran for a VA examination, but has been unsuccessful.  See May 2016 cancelled Anchorage VA Medical Center (VAMC) examination; April 2016 e-mail to the Veteran; April 2015 cancelled Anchorage VAMC examination; November 2014 cancelled Anchorage VAMC examination.  The evidence also indicates that the Veteran has attempted to work with VA to schedule and appear for the requested examination.  See April 2016 Report of General Information (if the VAMC cannot examine him in the next two weeks, please reschedule him for after November first); April 2015 Report of General Information (requesting examination be rescheduled in October in North Carolina); November 2014 Report of General Information (Veteran called in response to Anchorage VAMC letter to schedule his examination).  However, due to the Veteran's occupation, he is unavailable on a fishing boat off of Alaska from the first of May to the first of November every year.  When the Veteran is in Alaska, he lives over 400 miles away from the Anchorage VAMC, without roads, and would need to fly in for any scheduled examination.  See April 2016 Report of General Information.  The evidence of record indicates the Veteran may relocate to North Carolina during the off season.  See, e.g., April 2015 Report of General Information.  

As the Veteran has made multiple attempts to work with VA to schedule his examination, and given the extenuating circumstances presented by the Veteran's employment, the Board finds the Veteran should be afforded another opportunity to appear for a VA examination to determine the current severity of his left knee disability.  The AOJ is asked to schedule the Veteran for a VA examination between November and April, when the Veteran is not at sea.  Further, the AOJ should undertake appropriate efforts to provide the Veteran with sufficient notice of any examination scheduled at the Anchorage VAMC, so that the Veteran may fly in to that facility.  If the Veteran is to return to North Carolina between November and April, he is asked to inform VA of his change in residence as soon as possible, with updated contact information, to aid in the scheduling of the requested examination at an appropriate VA facility.  If there is any change to the Veteran's availability for the scheduling of a VA examination, the Veteran is asked to inform VA as soon as possible.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private testing and/or treatment, as well as any VA treatment, related to his left knee since April 2008.  The AOJ should undertake appropriate development to obtain any outstanding treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.  The RO should inform the Veteran that the Chowan Medical Center responded in March 2015 that they did not have his treatment records.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination between November 1st and April 30th with an appropriate examiner to determine the current manifestations and severity of his service-connected left knee disability.  The AOJ should undertake appropriate efforts to provide the Veteran with sufficient notice of any examination scheduled at the Anchorage VAMC to allow him to fly in to that facility.  
The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and limitations of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The supporting rationale for all opinions expressed must be provided.

3. If the Veteran relocates between November and April, he is instructed to inform VA of his change in residence as soon as possible, with updated contact information.  Further, if there is any change to the Veteran's availability for the scheduling of a VA examination, the Veteran is instructed to inform VA as soon as possible.

4. If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the evidentiary record a copy of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5. If it is not possible to schedule the Veteran for a VA examination, the RO should provide the Veteran with a Disability Benefits Questionnaire for the knees, or other document that will elicit the same information as a VA examination, and inform him that he can ask an examiner to complete such and submit the information to VA.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

